IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-93,620-01


                   EX PARTE ZACHARY TYLER SWINFORD, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. DC-F201900389-A IN THE 413TH DISTRICT COURT
                            FROM JOHNSON COUNTY


         Per curiam.

                                              ORDER

         Applicant was convicted of one count of burglary of a habitation and one count of attempted

burglary of a habitation, and sentenced to twenty years for the burglary count and ten years, probated

for the attempted burglary count, to run concurrently. The Tenth Court of Appeals affirmed his

conviction. Swinford v. State, No. 10-19-00348-CR (Tex. App — Waco October 21, 2020) (not

designated for publication). Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         In this application, Applicant alleges that the evidence was insufficient to support his

convictions, that the trial court erred in instructing the jury, and that trial counsel was ineffective.
                                                                                              2

This Court has reviewed Applicant’s claims and finds them to be without merit. However, because

it does not appear that Applicant’s community supervision in Count Two was ever revoked, Article

11.07 habeas review is not available for Count Two. Therefore, Applicant’s claims are denied as

to Count One, and dismissed as to Count Two.



Filed: March 30, 2022
Do not publish